Citation Nr: 18100090
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 14-20 744A
DATE:	 

ISSUES DECIDED:	0	ISSUES REMANDED:	2
 
REMANDED ISSUES
Entitlement to service connection for a right shoulder disability, and entitlement to service connection for migraines/chronic headaches, are remanded for additional development.
The Veterans service connection claims for migraines/chronic headaches and a right shoulder disability were denied in January 2009 and July 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO), respectively.  A May 2014 statement of the case (SOC) continued the denials for the Veterans right shoulder and migraine/chronic headache claims, as well as the additional claims of service connection for residuals of an injury to two upper front teeth and increased disability ratings for a left shoulder disability and left shoulder scars.  In her June 2014 VA Form 9 substantive appeal, however, the Veteran only appealed the issues of service connection for migraines/chronic headaches and a right shoulder disability.  As such, the additional claims denied in the May 2014 SOC are not on appeal before the Board of Veterans Appeals (Board). 
The Veteran served on active duty from August 2001 to August 2006, to include service in Southwest Asia and the Republic of Korea.  Upon medical discharge from service, the Veteran was awarded service connection for an in-service left shoulder injury.  Specifically, the Veteran suffered a left sternoclavicular separation prior to deployment to Korea in 2004.  Arthroscopic surgery was performed on a rotator cuff tear post-service in 2007.  
The Veteran asserts that she has a right shoulder disability that was caused by overuse due to compensating for the pain and surgery on her left.  Service connection may be granted on a secondary basis when a claimed disability is found to be proximately due to or the result of a service-connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service-connected disability, not to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).
Upon VA examination in January 2014, the Veteran reported pain in her right shoulder beginning in 2008, and that VA physicians diagnosed degenerative joint disease in both shoulders.  The VA examiner, however, diagnosed the Veteran with a right sternoclavicular joint strain and rotator cuff tendinopathy.  Diagnostic testing did not reveal degenerative or traumatic arthritis.  The examiner opined that it was less likely as not that the Veterans right shoulder disability was caused or aggravated by her left shoulder disability, stating that she did not have a diagnosis of systemic inflammatory arthritis, and that an injury or disease in one shoulder is not known to be a predisposing factor for similar disease in the other.  
The Board finds the VA examiner failed to provide a rationale that addresses the Veterans belief that her right shoulder disability was caused by favoring her left shoulder.  The Board also notes that the record reflects an August 2004 in-service diagnosis of a vacuum phenomenon in the right shoulder that was not addressed by the examiner.  As such, the issue should be remanded for an addendum opinion and, if necessary, a new examination that adequately addresses the Veterans claim and the entire evidence of record. 
The Veteran also asserted a theory of secondary service connection as to her headache/migraine claim, suggesting that radiating pain from her shoulder disabilities causes chronic headaches and migraines.  However, a VA examiners negative opinion as to the etiology of her asserted migraines was provided with no rationale or apparent physical examination.  In addition, in a January 2018 Appellants Brief, the Veteran asserted the additional theory that her claimed headaches are caused by her service in the Persian Gulf, specifically exposure to burn pits while deployed to Iraq.  
As such, an appropriate VA examination should be provided to determine the etiology of any diagnosed headache or migraine disability, to include as secondary to her service-connected left shoulder disability or as due to Gulf War service and exposures therein.  
 
The matter is REMANDED for the following actions:
1.  Ask the Veteran to identify any remaining outstanding treatment records relevant to her claim.  All identified VA records should be added to the claims file, to include VA treatment records dated since March 2014.  All other properly identified treatment records relevant to the claims, to include private treatment records, should be obtained if the necessary authorization is provided by the Veteran.  If any records are not available, or the Veteran identifies sources of treatment but does not provide authorization to obtain records, appropriate action should be taken (see 38 C.F.R. § 3.159 (c)-(e)), to include notifying the Veteran of the unavailability of the records.
2.  After the above development has been completed to the extent possible, obtain an addendum opinion from January 2014 VA examiner or, if unavailable, another competent medical examiner, as to the nature and etiology of her right shoulder disability.  If a new examination is necessary, one should be provided with all indicated tests and studies performed.  The claims folder should again be made available to the examiner.  
Following review of the claims file and, if necessary, examination of the Veteran, the examiner should provide an addendum opinion regarding the following:
a)  Whether it is at least as likely as not (i.e., 50 percent or greater probability) that a right shoulder disability is related to active service.  The examiners attention is directed to the Veterans August 2004 service treatment records indicating a vacuum phenomenon in the right shoulder joint. 
b)  Whether it is at least as likely as not (50 percent or greater probability) that any currently identified right shoulder disability is (i) caused by or (ii) aggravated (i.e., worsened) beyond its natural progression by the Veterans service-connected left shoulder disability.  The examiner should address the Veterans assertions that her right shoulder pain began in 2008 due to overuse from favoring her left shoulder.  The examiners attention is also directed to various VA treatment records dated in 2009 where the Veteran complaining of right shoulder pain after undergoing physical therapy on her left shoulder the year prior. 
A rationale for all opinions expressed should be provided.
3.  Schedule the Veteran for Gulf War Protocol medical examination to determine the nature and etiology of any headache or migraine disability.  All indicated tests and studies are to be performed.  The claims folder should be made available to the examiner and a detailed history should be obtained.  The examiner should provide a diagnosis for all current headache or migraine disorders.  
Following review of the claims file and examination of the Veteran, the examiner should provide an opinion regarding the following:
a)  For each diagnosed headache or migraine disorder, the examiner should also provide an opinion regarding whether it is at least as likely as not (50 percent probability or greater) that any diagnosed headache or migraine disorder began during service or is otherwise related to service, to include exposure to burn pits in Southwest Asia.  
b)  For each diagnosed headache or migraine disorder, the examiner should also provide an opinion regarding whether it is at least as likely as not (i.e., probability of 50 percent) that the disorder is (i) caused by or (ii) aggravated (i.e., worsened) beyond its natural progression by the Veterans service-connected left shoulder disability.  The examiners attention is directed to August 2008 VA treatment records noting the Veterans complaints of shoulder pain radiating up her neck and causing migraines. 
c)  The examiner is further asked to specifically address if the Veteran has any objective signs of a headache or migraine disorder that are not accounted for by any diagnosed conditions.  If so, please list each sign/symptom and address the level of impairment and whether it is at least as likely as not that any sign/symptom is related to an undiagnosed illness or related to a medically unexplained chronic multisymptom illness.
A rationale for all opinions expressed should be provided.



(CONTINUED ON NEXT PAGE)
4.  After completing the above actions, and any other development deemed necessary, the Agency of Original Jurisdiction should readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review. 
 
 
Nathan Kroes
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	Robert N. Scarduzio

